Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “filament layer” in claim 1, 3-20 is used by the claim to mean “filament,” while the accepted meaning is “sheet, quantity, or thickness of materials covering a surface or body.” The term is indefinite because the specification does not clearly redefine the term. The claims refer to a first filament layer, second filament layer, third filament layer, fourth filament layer, fifth filament layer, sixth filament layer, seventh filament layer and eight filament layer.  The layers as described in the claims and the specification are filaments and are not representative of the definition of a layer which is a “sheet, quantity, or thickness of materials covering a surface or body” as would is incompatible with the how the term layer is used in the art.  The “layers”, interpreted as filaments, are not provided coextensively or vertically stacked on the second upper component of fabric.  Instead the “filament layers” form what is known in the art as a filaments arranged next two each other on a horizontal plane.  The filament layers as a whole are equated with a single layer.  For purposes of examination, each filament will be considered a layer as per Applicant’s disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	 
Claim 1, 7, 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483) and in further view of  Mark (US 20160192741).  
Jones is directed to a method and system for using three-dimensional printed directly onto fabric apparel materials.  
Jones teaches the terms " three-dimensional printing system," " three-dimensional printer," " 3D printing system," and " 3D printer" refer to any known 3D printing system or printer. The disclosed 3D methods and systems accomplish 3D printing directly onto any surface of a textile, a natural fabric, a synthetic fabric, a knit, a woven material, a nonwoven material, a mesh, a leather, a synthetic leather, a polymer, a rubber, and a foam, or any combination of them, without the need for a release layer interposed between a substrate and the bottom of the printed material, and without the need for a perfectly or near-perfectly flat substrate surface on which to print [0049].
The upper can be a textile surface which is equated with the claimed fabric of the second upper component.
Jones teaches a method of three-dimensional printing and assembly of an article of apparel, comprising: positioning a first portion of the article on a tray in a three dimensional printing system, printing at least one first three-dimensional material directly onto the first portion of the article using the designed at least one first three-dimensional pattern; curing the at least one first three-dimensional printed material; positioning a second portion of the article on the tray, printing at least one second three-dimensional material directly onto the second portion of the article using the designed at least one second three dimensional pattern; curing the at least one second three-dimensional printed material; and removing the article from the three-dimensional printing system [0052]. 
Jones teaches printed patterns that are in the shape of a line or filament onto an upper as shown in Fig. 3 where the printed material is 70 and is equated with the first upper component including a first layer with a first material as a first filament as claimed.

    PNG
    media_image1.png
    535
    847
    media_image1.png
    Greyscale

Jones teaches as shown in FIGS. 1-3, upper 20 includes regions or patterns of printed material 70. The printed material 70 may be formed by direct 3D printing and curing of material onto upper 20 in any desired pattern, shape, thickness, or coverage. FIGS. 1-3, show the printed material 70 is depicted in an exemplary manner as a pattern of interconnected strips and loops of predetermined thickness attached to various portions of upper 20 to provide structural support and/or aesthetic improvements to footwear 10. Various portions of printed material 70 may be interconnected, but may also not be interconnected. Consistent with an embodiment, printed material 70 is adhered or otherwise bonded to upper 20, may be at least partially absorbed into a surface of upper 20, and may be formed in one or more contiguous or disjointed layers on upper 20. Each of these features will be described in greater detail below [0063].
The printed material 70 may be made of a material that includes an ink, a resin, an acrylic, a polymer, a thermoplastic material, a thermosetting material, a light-curable material, or combinations thereof. Also consistent with an embodiment, printed material 70 may be formed from printing of one or more layers in a sequence of depositions of material to any desired thickness, and may also include a filler material to impart a strengthening or aesthetic aspect to printed material 70 [0064].
Jones teaches printed filaments on an upper of fabric as claimed.  The printed filament, 70, are equated with the “first upper component the includes a first layer including a first material as a first filament including plural, non-intersecting spaced apart segments” as shown in Fig. 3 above.
Jones teaches several printed elements, 70, which are equated with a second material as a second filament.  Jones shows in Fig. 20 (shown below) where the second filament overlays the first filaments in locations where the filaments cross.
Jones differs and does not teach the upper textile (fabric) layer has a fusible material such that the printed filament is fused to the upper and the fusible material of the second component polymerizes with the first filament.  As the printed materials is a thermoplastic [0064] and it is printed, it is reasonable to presume that the printed thermoplastic is melted and fused to the upper fabric layer.  Jones teaches the printing sequence where the printed material, 70, is ejected or emitted from printhead via a nozzle in the form of droplets that are a viscosity material or even a semi-solid and the droplet maybe any desired material or phase suitable for 3D printing [0076].  
Further evidence that the 3D printing process provides for fused filaments that are extruded/printed and polymerize together is found in Mark.
Mark is directed to an article of footwear produced by a reinforced filament that is deposited to fuse (ABST).  Mark teaches an upper material as shown in Fig. 5B, where the fused filaments are deposited as spaced apart and nonintersecting filaments. 
Mark teaches the print heads applies a fiber reinforced composite filament and one print head applied pure or neat matrix resin that is thermoplastic or curing [0034].  Mark teaches a fused filament process FFF/FDM [0068] wherein the resin can be melted or cured under ambient or room pressure.  Curing is equated with polymerizing. 
The Fused Deposition Manufacturing [0196] FDM or Fused filament fabrication [0196] FFF layers may be formed in orthogonal layers at +/- 45 degrees of alternating raster formation [0094].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form filaments to strengthen an upper by methods such as 3D printing, e.g. FDM or FFF where the filaments are provided and cured onto the substrate to bond together.
Jones is silent with respect the size and diameter of the printed elements.  It is clear from the figures that the printed elements, equated with the claimed filaments, are narrow in width, however Jones is not specific with regard to the filaments being less than 1 mm wide.
Meschter is directed to an article of footwear incorporating tensile elements.  The tensile element may include a base layer and a plurality of strands, with the base layer being joined to an exterior surface of the foundation element. In manufacturing the footwear, a thermoplastic polymer material in the base layer may be utilized to bond or otherwise join the tensile element to the foundation element. The tensile element include a plurality of strands that are joined to a base layer (ABST).  
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
Meschter teaches the strands are bonded to a base layer, 42, and have a cover layer, 43, over the strands which can be textiles such as mesh material [0036]. The base layer 42 and cover layer 43 may be formed of a variety of materials incorporating a thermoplastic polymer, e.g. polyurethane, into one or both of the layer to facilitate bonded between the layers and the strands [0037].  The thermoplastic polymer of the base layer can be used to join the textile element (filaments) to the foundation element 31 [0037].
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
Meschter teaches an advantage to utilizing tensile element 40 is, therefore, that areas of upper 30 remain permeable to enhance the degree to which perspiration or heated air may exit upper 30 when footwear 10 is worn [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ filament strands in the claimed width motivated to provide the desired strength to the footwear while preserving the permeabilty.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
As to claim 7, Jones teaches and shows that the spaced apart segments form an angle as shown in Fig. 20 and 3 above.

    PNG
    media_image2.png
    585
    468
    media_image2.png
    Greyscale

As to claims 9-11, Jones teaches several printed filaments, 70, which are individually equated with the 3rd, 4th, 5th, 6th, 7th and 8th layers as claimed.  The patterns can intersect and bond which is equated with fusing.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ several filament layers motivated to increase the strength of the upper provided by the strands.
Jones is silent with respect to the width of the segment.
Meschter teaches the width of filament tensile strands can be 0.03 to 5 mm which overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
As to claim 19, Jones teaches the upper that is part of the footwear wherein the printed material, filament strands and the first upper, is printed on and engaged with the exterior surface of the second upper (fabric base layer).

Claim 3, 5, 6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483) and Mark (US 20160192741) and Greene et al (US 20070180730).
As to claim 3, 5, and 18, Jones teaches nonintersecting printed “filaments” and at least 5 nonintersecting segments.  Jones is silent with respect to the spacing of the segments.
Meschter teaches tensile strands are positioned and in contact with the base layer and substantially parallel to the base layer for a distance of at least 5 centimeter [0005].  The strands lie adjacent to the surface of the base layer 42 and substantially parallel to the surface of the base layer for distances of at least 12 mm and may lie adjacent to the surface of the base layer for distances of 5 cm or more. Meschter does not explicitly teach the distance between the strands.
Greene is directed to an article of footwear having an upper with a matrix layer. Articles of footwear, including athletic footwear, include one or more of: (a) a sole structure; (b) an upper having lateral and medial side elements engaged with the sole structure, the upper made from a polymer matrix structure that extends through at least a heel region (ABST).
Green teaches the upper includes a matrix structure that defines a plurality of apertures. The apertures may have an elongate configuration to impart differences in the extensibility of the upper in different directions. The apertures may have an elongate configuration to impart differences in the extensibility of the upper in different directions. As an example, the matrix layer may be formed from a plurality of segments that cross each other to define the apertures. The specific shapes of the apertures may vary to include quadrilaterals, hexagons, circles, ovals, triangles, and any other desired shape [0005].  As shown in the figures the shapes include diamonds.
Greene teaches the advantages of the matrix structure is to provide elongated dimension of the apertures to enhance comfort and bending along the wearers foot [0092]


    PNG
    media_image3.png
    766
    1201
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the distance between the strands motivated to produce the appropriate comfort, feel and strength and allow for permeability between the strands.
As to claim 6, Jones shows the printed elements overlap as shown in Fig. 20 and it would have been obvious to overlap the segments motivated to add strength to the upper.


    PNG
    media_image2.png
    585
    468
    media_image2.png
    Greyscale

As to claim 8, Jones does not form diamond shapes with the filament segments.
Green teaches the upper includes a matrix structure that defines a plurality of apertures. The apertures may have an elongate configuration to impart differences in the extensibility of the upper in different directions. The apertures may have an elongate configuration to impart differences in the extensibility of the upper in different directions. As an example, the matrix layer may be formed from a plurality of segments that cross each other to define the apertures. The specific shapes of the apertures may vary to include quadrilaterals, hexagons, circles, ovals, triangles, and any other desired shape [0005].  As shown in the figures the shapes include diamonds.
Greene teaches the advantages of the matrix structure is to provide elongated dimension of the apertures to enhance comfort and bending along the wearers foot [0092]
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a pattern of diamonds motivated to provide apertures which enhance comfort and bending.

Claim 1, 3-14, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483) and Davis et al (US 20150040428).
Jones is directed to a method and system for using three-dimensional printed directly onto fabric apparel materials.  
Jones teaches the terms " three-dimensional printing system," " three-dimensional printer," " 3D printing system," and " 3D printer" refer to any known 3D printing system or printer. The disclosed 3D methods and systems accomplish 3D printing directly onto any surface of a textile, a natural fabric, a synthetic fabric, a knit, a woven material, a nonwoven material, a mesh, a leather, a synthetic leather, a polymer, a rubber, and a foam, or any combination of them, without the need for a release layer interposed between a substrate and the bottom of the printed material, and without the need for a perfectly or near-perfectly flat substrate surface on which to print [0049].
The upper can be a textile surface which is equated with the claimed fabric of the second upper component.
Jones teaches a method of three-dimensional printing and assembly of an article of apparel, comprising: positioning a first portion of the article on a tray in a three dimensional printing system, printing at least one first three-dimensional material directly onto the first portion of the article using the designed at least one first three-dimensional pattern; curing the at least one first three-dimensional printed material; positioning a second portion of the article on the tray, printing at least one second three-dimensional material directly onto the second portion of the article using the designed at least one second three dimensional pattern; curing the at least one second three-dimensional printed material; and removing the article from the three-dimensional printing system [0052]. 
Jones teaches printed patterns that are in the shape of a line or filament onto an upper as shown in Fig. 3 where the printed material is 70 and is equated with the first upper component including a first layer with a first material as a first filament as claimed.

    PNG
    media_image1.png
    535
    847
    media_image1.png
    Greyscale

Jones teaches as shown in FIGS. 1-3, upper 20 includes regions or patterns of printed material 70. The printed material 70 may be formed by direct 3D printing and curing of material onto upper 20 in any desired pattern, shape, thickness, or coverage. FIGS. 1-3, show the printed material 70 is depicted in an exemplary manner as a pattern of interconnected strips and loops of predetermined thickness attached to various portions of upper 20 to provide structural support and/or aesthetic improvements to footwear 10. Various portions of printed material 70 may be interconnected, but may also not be interconnected. Consistent with an embodiment, printed material 70 is adhered or otherwise bonded to upper 20, may be at least partially absorbed into a surface of upper 20, and may be formed in one or more contiguous or disjointed layers on upper 20. Each of these features will be described in greater detail below [0063].
The printed material 70 may be made of a material that includes an ink, a resin, an acrylic, a polymer, a thermoplastic material, a thermosetting material, a light-curable material, or combinations thereof. Also consistent with an embodiment, printed material 70 may be formed from printing of one or more layers in a sequence of depositions of material to any desired thickness, and may also include a filler material to impart a strengthening or aesthetic aspect to printed material 70 [0064].
Jones teaches printed filaments on an upper of fabric as claimed.  The printed filament, 70, are equated with the “first upper component the includes a first layer including a first material as a first filament including plural, non-intersecting spaced apart segments” as shown in Fig. 3 above.
Jones teaches several printed elements, 70, which are equated with a second material as a second filament.  Jones shows in Fig. 20 (shown below) where the second filament overlays the first filaments in locations where the filaments cross.
Jones differs and does not teach the upper textile (fabric) layer has a fusible material such that the printed filament is fused to the upper and the second filament polymerizes with the first filament to fuse the materials together.  As the printed materials is a thermoplastic [0064] and it is printed, it is reasonable to presume that the printed thermoplastic is melted and fused to the upper fabric layer.  Jones teaches the printing sequence where the printed material, 70, is ejected or emitted from printhead via a nozzle in the form of droplets that are a viscosity material or even a semi-solid and the droplet maybe any desired material or phase suitable for 3D printing [0076].  Still referring to FIG. 14, in some embodiments, first layer 71 may be cured by UV light 126, however, in other embodiments, first layer 71 may be deposited without the need to cure the deposited material. Depending on the material used for printing of printed material 70, the material may be deposited in a liquid, semi-liquid, or otherwise gel-like or viscous phase. The material may then be solidified, at least partially, or cured, for various reasons, or to achieve desired properties, for example, to enhance durability, adhesion, or bonding of printed material 70 to upper 20. FIGS. 14-17 thus illustrate UV light 126 as an exemplary curing agent for use after deposition of printed material 70. One of ordinary skill in the art will understand that UV light 126 may be activated/applied either immediately after deposition of first layer 71, or at any desired time thereafter, depending on the nature of the desired patterns/chemistry/thickness of printed material 70. For simplicity, exemplary FIGS. 14-17 illustrate UV light 126 applied to cure printed material 70 after deposition of each layer. Depending on the material used for printing of printed material 70, one of ordinary skill in the art will recognize that curing of printed material 70 may be optional [0077]
Davis is directed to an article of footwear formed from extruded members.  The embodiments can be an upper 
Davis teaches one or more extruded members can be extruded directly onto an upper portion of an article of footwear. In certain embodiments, one or more extruded members can be extruded onto fabric to form an upper, a midsole, quarter panels, heel counter, etc., and the fabric can be formed, cut, or sewn to form an article of footwear [0017]. The extruded members are equated with the claimed filaments that form layers.
Fig. 20 shows an upper with two extruded members where the members overlap each other.

    PNG
    media_image4.png
    465
    482
    media_image4.png
    Greyscale

Davis teaches the extruded member 200 can be a porous or non-porous material. For example, extruded member 200 can be made of rubber, foam (e.g., dispensed urethane foam), silicone, plastic, thermoplastic (e.g., polyurethane, nylon, or polypropylene), or any other suitable material. The extruded member 200 can be a composite or blended material, for example, but not limited to, rubber and cork, rubber and thermoplastic resin, microspheres added to a resin, glass or carbon fibers added to a resin, and/or nanoparticles. In certain embodiments, extruded member 200 can be an impregnated material. The extruded member 200 can have a coating, for example, a sealant coating. Extruded member 200 can be a cured or uncured material or a reactive or non-reactive material [0057].
Thermoplastic polymers and/or uncured polymer that cure or react are equated with a fusible material that polymerizes as claimed and joins the first filament and second filament together. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a 3D printing method wherein the polymer filaments react or cure to fuse the filaments and layers together.
Jones is silent with respect the size and diameter of the printed elements.  It is clear from the figures that the printed elements, equated with the claimed filaments, are narrow in width, however Jones is not specific with regard to the filaments being less than 1 mm wide.
Meschter is directed to an article of footwear incorporating tensile elements.  The tensile element may include a base layer and a plurality of strands, with the base layer being joined to an exterior surface of the foundation element. In manufacturing the footwear, a thermoplastic polymer material in the base layer may be utilized to bond or otherwise join the tensile element to the foundation element. The tensile element include a plurality of strands that are joined to a base layer (ABST).  
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
Meschter teaches the strands are bonded to a base layer, 42, and have a cover layer, 43, over the strands which can be textiles such as mesh material [0036]. The base layer 42 and cover layer 43 may be formed of a variety of materials incorporating a thermoplastic polymer, e.g. polyurethane, into one or both of the layer to facilitate bonded between the layers and the strands [0037].  The thermoplastic polymer of the base layer can be used to join the textile element (filaments) to the foundation element 31 [0037].
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
Meschter teaches an advantage to utilizing tensile element 40 is, therefore, that areas of upper 30 remain permeable to enhance the degree to which perspiration or heated air may exit upper 30 when footwear 10 is worn [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ filament strands in the claimed width motivated to provide the desired strength to the footwear while preserving the permeabilty.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
As to claim 3, 5, and 18, Jones teaches nonintersecting printed “filaments” and at least 5 nonintersecting segments.  Jones is silent with respect to the spacing of the segments.
Meschter teaches tensile strands are positioned and in contact with the base layer and substantially parallel to the base layer for a distance of at least 5 centimeter [0005].  The strands lie adjacent to the surface of the base layer 42 and substantially parallel to the surface of the base layer for distances of at least 12 mm and may lie adjacent to the surface of the base layer for distances of 5 cm or more. Meschter does not explicitly teach the distance between the strands.
Davis is directed to portions of an article of footwear formed from an extruded member. In certain embodiments, a sole or portion of a sole can be formed from one or more extruded members. The extruded member can be a single, continuous piece of solid material. In certain embodiments, a sole for an article of footwear can be fashioned from an extruded member formed in a controlled geometric pattern. In certain embodiments, the sole can include one or more layers (ABST).
Davis teaches the one or more extruded members can be extruded directly onto an upper portion of an article of footwear. Davis teaches an upper or a portion of an upper can be formed from one or more extruded members. In certain embodiments, an article of footwear including a sole and an upper can be formed from one or more extruded members as a single, unitary structure. In certain embodiments, one or more extruded members can be extruded onto fabric to form an upper, a midsole, quarter panels, heel counter, etc., and the fabric can be formed, cut, or sewn to form an article of footwear [0017]. 
Davis teaches the extruded member can be formed in a controlled geometric pattern and each layer can be formed in a controlled pattern and can have multiple patterns within the layer [0010]. Various physical properties of the extruded member can be manipulated, adjusted, altered, and/or modified. For example, in certain embodiments, the width, length, shape, wall thickness, color, density, elasticity, material, etc. of the extruded member can vary along the extruded member or between a first and second extruded member [0011]. 
Davis teaches the spacing between the extruded members can provide open space [0010] and spaced such that the loops do not contact an adjacent loop or can be spaced to contact the adjacent undulation with no gaps [0069].
Davis teaches the undulations 210 can be spaced relatively equally apart or the distance between undulations 210 can vary, with the amplitude varying along forefoot area 110, midfoot area 120, and rearfoot area 130. Loops 212A, 212B, 212C can be spaced so as not to contact adjacent loops 212. Some loops 212 can be generally flat along medial side 140 and lateral side 150, for example, loops 212A in rearfoot area 130. Other loops 212B and 212C can be angled along medial side 140 and lateral side 150, respectively. In one embodiment, adjacent layers 202 and 204 can be disposed progressively inward or outward on top of a lower layer such that sole 100 has a tiered or terraced structure [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date to space the elongated filament members motivated to produce the desired structure as Davis teaches alternate embodiments are envisioned.
As to claims 4 and 17, Jones does not teach printing on the opposite side of the upper base fabric.
Davis teaches the elongated filaments can be extruded onto a base fabric and can be extruded onto the upper as well as on the back of the upper to form the sole. Multiple layers can be produced and each layer can be produced on top of the preceding layer [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an additional layer on both sides of the second base fabric layer motivated to produce a shoe with multiple layers.
As to claim 6, Jones shows the printed elements overlap as shown in Fig. 20 and it would have been obvious to overlap the segments motivated to add strength to the upper.  Davis teaches overlaps of the undulated members.
As to claim 7, Jones teaches and shows that the spaced apart segments form an angle as shown in Fig. 20 and 3 above.

    PNG
    media_image2.png
    585
    468
    media_image2.png
    Greyscale

As to claim 8, Jones does not form diamond shapes with the filament segments.
Davis shows in FIG. 12 illustrates a top view of sole 100, according to an embodiment. FIG. 12 illustrates extruded member 200 formed in a cross-hatch pattern. First layer 202 can be oriented in a first direction extending from medial side 140 to lateral side 150. Second layer 204 can be oriented in a second direction extending from medial side 140 to lateral side 150. In one embodiment, the cross-hatch pattern can form diamond-shaped gaps 222 and/or triangular gaps 224 in sole 100. Gaps can also be formed as other shapes (e.g., square, circle, etc.) [0078]. Diamond shapes are also shown in the upper of fig. 20 shown below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to pattern the extruded filaments in the desired pattern and shape motivated to produce the desired upper material.
As to claims 9-11, Jones teaches several printed filaments, 70, which are individually equated with the 3rd, 4th, 5th, 6th, 7th and 8th layers as claimed.  The patterns can intersect and bond which is equated with fusing.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ several filament layers motivated to increase the strength of the upper provided by the strands.
Jones is silent with respect to the width of the segment.
Meschter teaches the width of filament tensile strands can be 0.03 to 5 mm which overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
As to claims 12 and 13, Jones in view of Meschter differ and do not show a serpentine configuration including at least two peaks and two valleys.
Davis shows in FIG. 21, an article of footwear 10, according to an embodiment. Article of footwear 10 can include upper 400 and sole 100. In certain embodiments, sole 100 can be formed from extruded member 200, such as described herein. In certain embodiments, sole 100 can be extruded directly on to upper 400. In certain embodiments, upper 400 can be made of a fabric, leather, or synthetic material and extruded member 200 can be extruded directly onto the material. Adhesive can be applied to the material before applying extruded member 200. In certain embodiments, sole 100 can be extruded and upper 400 can be attached thereto, for example by stitching or adhesive. In certain embodiments, portions of both sole 100 and upper 400 can be extruded [0095].  In Fig. 18, the extruded filaments are shown in a serpentine pattern [0090]. The pattern shown in Fig. 18 is one of a serpentine pattern.



    PNG
    media_image5.png
    585
    615
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a serpentine pattern motivated to employ a continuous filament strand formed by extrusion printing.
As to claim 14, Jones in view of Meschter differ and do not show a serpentine configuration including at least two peaks and two valleys.  Meschter teaches the location of the tensile strands is at the midfoot portion to provide additional strength at that portion of the footwear.
Davis shows extruded filaments that are applied onto an upper fabric and the filaments are continuous and form a serpentine pattern as shown above in Fig. 18 and 20.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to pattern the extruded filaments motivated to provide additional strength and support at the midfoot portion of the upper component.
As to claim 16, Jones does not teach a moire effect.
Davis teaches the extruded members can have non-limiting patterns such as moire patterns [0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date to extrude filament members and produce aesthetically pleasing patterns such as moire pattern.
As to claim 19, Jones teaches the upper that is part of the footwear wherein the printed material, filament strands and the first upper, is printed on and engaged with the exterior surface of the second upper (fabric base layer).
	As to claim 21, Jones teaches a lower surface of upper 20 is secured to midsole 31, and midsole 31 may be formed from a printed and compressible polymer foam element (e.g., a polyurethane or ethylvinylacetate foam) that attenuates ground reaction forces (i.e., provides cushioning) when compressed between the foot and the ground during walking, running, or other ambulatory activities.
Davis also teaches the extruded member 200 can be a porous or non-porous material. For example, extruded member 200 can be made of rubber, foam (e.g., dispensed urethane foam), silicone, plastic, thermoplastic (e.g., polyurethane, nylon, or polypropylene), or any other suitable material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a polyurethane filament motivated to provide for a resilient and compressible material on the shoe upper.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483) and Davis et al (US 20150040428) and in further view of Sokolowski et al (US 8028440).
As to claim 15, Jones in view of Meschter  and Davis differ and do not teach hydrophobic filament strands.
Sokolowski is directed to footwear structure with textile upper member with an exterior constructed from knitted textile material, the exterior including a region with stability ribs and a second unribbed region.  Sokolowski teaches the knit upper is made from polyester with is hydrophobic and provide high durability, stiffness, recovery, fit and form (col. 13, lines 14-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a hydrophobic material motivated to provide a material that does not absorb moisture.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483) and Davis et al (US 20150040428) and in further view of Dua (US 6910288).
As to claim 20, Jones differs and does not teach a fusible base material (fabric substrate of the second upper component).  Meschter teaches fusible mesh for which the tensile filament strands are bonded, but differs and does not teach the mesh or textile has a fusible strand and a non-fusible strand. 
Dua is directed to an upper for an article of footwear that includes a textile having fusible filaments or fibers. The textile is incorporated into the upper and specific areas of the upper are heated such that the fusible filaments or fibers fuse with other filaments or fibers to form fused areas. In comparison with unfused areas of the upper, the fused areas may impart properties that include greater stretch-resistance, stability, support, abrasion-resistance, durability, and stiffness, for example. In addition, the fused areas generally provide air-permeability without significantly increasing the weight of the footwear.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a fusible upper fabric motivated to impart properties of stretch resistance, stability and support by the fusible filaments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-15, 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-36 of copending Application No. 16/380,219 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending application are directed to producing shoe uppers (equated with a blank) that have several layers of filaments that are spaced apart non-intersecting and intersecting.  While the copending application does not require a fabric base layer, the claims are broader in scope and would encompass the instant invention. Both the instant invention and the copending application claim the first and second filament polymerize to join the filaments together.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s amendments and arguments, with respect to the rejection(s) of claims 1, 3-20 under 35 USC 103 Jones in view of Meschter have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jones in view of Meschter and further view of Davis and/or in further view of Mark.
Jones and Meschter do not explicitly teach the filament polymerize and fuse together.  Davis and/or Mark both teach the 3D printing process such as used in Jones, provides for curing, reacting and fusing of the filaments together.  Curing and reacting of a polymer composition is equated with polymerizing. The rejections have been revised per the amendments.
The obviousness double patenting rejection is maintained at this time as the copending application similarly claims first and second filaments polymerize together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    Sterman (US 20150321418)
Sterman (US 20150821434)
Busgen (WO2016170030)
Mark (US 20150108677)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759